     Case 1:19-cv-04142-WHP-GWG Document 120 Filed 05/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
 LORI GJENASHAJ,                                    :
                                                    :
                                                    :
                         Plaintiff,                 :          19cv4142
                                                    :
                 -against-                          :          SCHEDULING ORDER
                                                    :
 THE CITY OF NEW YORK, et al.,                      :
                                                    :
                                                    :
                         Defendants.
                                                    :

WILLIAM H. PAULEY III, Senior United States District Judge:

                The parties having appeared for a final pre-trial teleconference on May 4, 2021,

this Court adopts the following schedule on consent:

                     1. The parties shall file a revised joint pre-trial order by June 15, 2021

                     2. The parties shall file any motions in limine by July 15, 2021, any
                        opposition papers by August 11, 2021, and any reply papers by August
                        19, 2021

                     3. The parties shall submit a joint request to charge and may separately
                        submit any proposed voir dire they regard as unique to this case by
                        September 23, 2021

                     4. Jury selection and trial are tentatively scheduled to begin on October 4,
                        2021

                Additionally, Plaintiff’s counsel shall keep this Court informed of any updates in

Plaintiff’s state criminal case.


Dated: May 4, 2021
       New York, New York
